Citation Nr: 1760475	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with major depressive disorder for the period prior to April 13, 2015, and in excess of 70 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine for the period prior to February 20, 2015, and in excess of 20 percent thereafter.

3. Entitlement to an extraschedular rating for hyperhidrosis of the hands and feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to September 2002 and from August 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD and major depressive disorder have been characterized by occupational and social impairment with deficiencies in most areas.

2. For the period prior to February 20, 2015, the Veteran's degenerative arthritis of the lumbar spine was characterized by forward flexion to 70 degrees, extension to 30 degrees, right and left lateral rotation to 30 degrees each, and right and left lateral flexion to 30 degrees each.

3. For the period starting February 20, 2015, the Veteran's degenerative arthritis of the lumbar spine is characterized by forward flexion to 20 degrees, extension to 10 degrees, right and left lateral rotation to 20 degrees each, and right and left lateral flexion to 15 degrees each.

4. The Veteran's hyperhidrosis of his hands and feet does not present such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent hospitalizations as to render impractical the application of the regular schedular criteria.


CONCLUSIONS OF LAW

1. For the period prior to April 13, 2015, the criteria for an initial rating in excess of 50 percent for PTSD and major depressive disorder have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. For the period starting April 13, 2015, the criteria for a rating in excess of70 percent for PTSD and major depressive disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).

3. For the period prior to February 20, 2015, the criteria for a rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5242 (2017).

4. For the period starting February 20, 2015, the criteria for a rating in excess of 20 percent for degenerative arthritis of the lumbar spine have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5242 (2017).

5. The criteria for an extraschedular rating for hyperhidrosis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7832-7806 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings Generally

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

Post-Traumatic Stress Disorder (PTSD) and Major Depressive Disorder

The Veteran's PTSD and major depressive disorder have been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a noncompensable rating is assigned for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.
 
A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
 
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran contends that he is entitled to an increased rating for his PTSD and major depressive disorder because the current assigned 50 percent rating for the period prior to April 13, 2015, and 70 percent for the period thereafter, do not adequately represent the severity of his condition.  As staged ratings have already been assigned, the Board will discuss the propriety of the ratings at each stage.

For the period prior to April 13, 2015, the evidence indicates that the Veteran's PTSD and major depressive disorder were characterized by occupational and social impairment with deficiencies in most areas.  The Veteran underwent a VA examination in January 2008.  The Veteran reported that he had dropped out of school because he was very depressed and could not focus or concentrate.  He would sit in his room all day and was unable to work for a period of time due to his symptoms.  He presented at the emergency room twice with psychiatric concerns.  He admitted to experiencing intrusive recollections once per month which cause him to sweat, become panicky and anxious.  The Veteran also endorsed avoidance of things associated with trauma, including news and gory movies.  He further stated that he lost interest in activities, stopped going out with friends, and had a strained relationship with his parents as a result of his symptoms.  He also endorsed a restricted range of affect and stated that he could not connect with others.  Other symptoms the Veteran reported include increased arousal; persistent irritability leading to outbursts; aggression, yelling and destruction of property; exaggerated startle response; hypervigilance; impulsiveness; and, persistent problems falling and staying asleep.

The Veteran's VA treatment records indicate similar symptomatology, or improved symptomatology, to that reported at the January 2008 VA examination.  In October 2007, the Veteran's mood was characterized as anxious but stable; he denied any suicidal or homicidal ideation; and, he reported increased engagement and enjoyment in activities as a result of his medication. See March 2008 VA Treatment Records, pp. 8, 14.  In February and May 2011, the Veteran reported increased anxiety and irritability; avoidance of trauma-related materials; hypervigilance; social withdrawal; a more depressed mood; a mild decrease in motivation; and, a narrowing of emotional range. See February 2017 CAPRI, pp. 3, 9.

In light of the evidence, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's disability picture more closely approximates the picture contemplated at the 70 percent rating for the period prior to April 13, 2015.  The Board finds, however, that the Veteran's symptomatology has not approximated that required for a 100 percent disability rating.  Specifically, although the Veteran's symptoms for the period were severe and no doubt presented significant challenges, the evidence did not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The evidence demonstrates a persistent depressed mood; chronic sleep impairment; anxiety; disturbances of motivation; social withdrawal and isolation; occupational impairment; impaired impulse control; strained relationships, and at times, an inability to establish and maintain effective relationships.  The Board finds that the severity of the symptoms most closely approximate those contemplated by a 70 percent disability rating.  Accordingly, the Board concludes that the weight of the evidence preponderates in favor of a finding of entitlement to a 70 percent rating, and no higher, for PTSD and major depressive disorder for the period prior to April 13, 2015.

For the period starting April 13, 2015, the Board finds that the evidence preponderates against a finding of entitlement to a rating in excess of 70 percent.  The Veteran underwent a second VA examination in April 2015.  The examiner did not observe any indications of psychotic processes, delusional order or loosened associations or organicity.  The Veteran's mood was mildly depressed and he reported weekly intrusive thoughts and recollections that give rise to anxiety, increased heart rate, irritability, outbursts of verbal anger, anhedonia and depression.  There was no indication of suicidal or homicidal ideation; however there was evidence of hyperarousal and sleep impairment.  

The Board finds that there is insufficient evidence to warrant a rating in excess of 70 percent for PTSD and major depressive disorder for the period starting April 13, 2015.  The Veteran does not demonstrate total occupational and social impairment due to symptoms of the severity of those contemplated by a 100 percent disability rating.  Rather, the Veteran's Veteran's mildly depressed mood, intrusive thoughts, increased heart rate, irritability, outbursts of verbal anger, anhedonia and depression, most closely approximate the severity of the symptoms contemplated by a 70 percent disability rating.  The Board concludes that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 70 percent for PTSD and major depressive disorder for the period starting April 13, 2015.

Degenerative Arthritis of the Lumbar Spine

The Veteran's service-connected degenerative arthritis of the lumbar spine has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  Under DC 5242, the back condition is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or, localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The Veteran contends that he is entitled to an increased rating for his degenerative arthritis of the lumbar spine because the current assigned 10 percent rating for the period prior to February 20, 2015, and 20 percent for the period thereafter, do not adequately represent the severity of his condition.  As staged ratings have already been assigned, the Board will discuss the propriety of the ratings at each stage.

For the period prior to February 20, 2015, there is no evidence to indicate that the Veteran's lumbar spine condition was characterized by forward flexion of the thoracolumbar spine less than 60 degrees; or a combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour. 

At the January 2008 VA examination, the Veteran's posture and gait were observed as being within normal limits.  There were no reported muscle spasms and no observed ankylosis.  The Veteran's forward flexion was to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was pain observed on extension, right lateral flexion and left lateral flexion.  

In an October 2007 VA treatment note, the Veteran's forward flexion was to 70 degrees with tightness and pain; extension was to 30 degrees; rotation to the right and left was to 30 degrees each; and, lateral motion to the right and left was to 30 degrees each. See March 2008 VA Treatment Records, p. 10.  The Veteran's gait was stable and symmetric.  Similarly, in a November 2010 treatment note, the Veteran's gait and station were observed to be normal, and his range of motion was characterized as "good" with slight pain noted on extreme flexion. See June 2017 CAPRI, p. 158.  There are additional treatment notes that indicate that the Veteran regularly experienced flare-ups of his back pain and was unable to sit or stand for prolonged periods of time. See February 2017 CAPRI, p. 2; June 2017 CAPRI, pp. 444, 460, 464. 

The Board finds there is insufficient evidence to warrant a rating in excess of 10 percent for degenerative arthritis of the lumbar spine for the period prior to February 20, 2015.  In order to receive a higher evaluation, there must be forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's forward flexion was not limited to less than 60 degrees at any time during this period and his combined range of motion was not limited to less than 120 degrees at any time during this period.  Further, the Veteran never presented with an abnormal gait or spinal contour.  The pain reported by the Veteran during this period is contemplated by the 10 percent rating.  Thus, the Board concludes that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine for the period prior to February 20, 2015.

For the period starting February 20, 2015, the Board finds that the evidence preponderates in favor of a finding of entitlement to a rating in excess of 20 percent.  At the February 2015 VA examination, the Veteran reported experiencing flare-ups every other day which make it difficult for him to stand, walk or move.  On range of motion testing, his forward flexion was to 35 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The examiner observed the onset of pain on flexion at 20 degrees.  The examiner observed muscle spasms, localized tenderness and guarding, but none resulted in an abnormal gait or spinal contour.  However, x-rays showed a mild convex curvature of the lumbar spine. 

At the May 2017 VA examination, the Veteran's forward flexion was to 60 degrees, extension to 15 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees and left lateral rotation to 15 degrees.  Following repetitive use, the Veteran's forward flexion was to 50 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  The functional loss after three repetitions was noted as being caused by pain.  The Veteran reported flare-ups and the examiner observed localized tenderness.  The Veteran's VA treatment records also contain complaints of constant pain as well as periods of increased pain with activity and maintaining any position for a prolonged period of time. See June 2017 CAPRI, pp. 84, 102. 

For the period starting February 20, 2015, the Board finds that the Veteran's disability picture more closely approximates the picture contemplated at the 40 percent rating.  A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  As no unfavorable ankylosis has been noted, this rating is not applicable.  However, during the February 2015 VA examination, the examiner observed pain on flexion at 20 degrees which is akin to flexion limited to 20 degrees.  Accordingly, the Board concludes that the weight of the evidence preponderates in favor of a finding of entitlement to a 40 percent rating, and no higher, for degenerative arthritis of the lumbar spine for the period starting February 20, 2015.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Extraschedular Rating for Hyperhidrosis of the Hands and Feet

With respect to an extraschedular rating for hyperhidrosis of the hands and feet, the Board remanded the Veteran's claim for referral for extraschedular consideration in September 2016.  The Director of Compensation Service denied an extraschedular rating in July 2017. Despite the Director's conclusion that an extraschedular rating was not warranted, the Board is not bound by the Director's decision. See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Therefore, in the case at hand, the Board must conduct a de novo review to determine whether assignment of an extraschedular rating is warranted. See id.  Here, however, the Board agrees with the Director's July 2017 determination.  

The propriety of an extraschedular rating is determined by application of a three part test. Thun v. Peake, 22 Vet. App. 111 (2008).  The first step is for the Board to determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must address step two.  In the second step, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors identified by the regulation as "governing norms" such as "marked interference with employment" or "frequent periods of hospitalization."  If the rating schedule is determined to be inadequate for the evaluation of the Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating.

The Veteran's hyperhidrosis is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7832-7806.  The hyphenated code is intended to show that the Veteran's hyperhidrosis (DC 7832) was evaluated based on the percentage of skin affected (DC 7806).  The Veteran's hyperhidrosis is marked by excessive sweating of his hands and feet.  He has reported having to take breaks to dry his hands two to five times per day and has to change his socks a couple times per day as well. See February 2015 VA Examination, pp. 2, 4.  He also noted awkwardness in professional and social contexts when he has to shake hands with people. Id. at p. 4.

The evidence does not present an exceptional disability picture that renders the available schedular evaluation for the service-connected disability inadequate.  First, the Board finds that the rating schedule - predicated on an ability or inability to handle paper or tools because of moisture - does not fully contemplate the Veteran's need for breaks, the need to change socks, and his awkwardness in professional and social contexts.  See Thun, supra.  However, the Board finds that while the Veteran's hyperhidrosis does interfere with his employment because it results in social awkwardness and he has to dry his hand and feet throughout the day, his condition does not result in increased absenteeism or any other impairments of employment, nor has it resulted in frequent periods of hospitalization.  Thus, the Board does not find an exceptional disability picture.  See id.  Instead, the Board finds that although the assigned rating does not completely and expressly account for each the Veteran's circumstances and symptomatology, it remains adequate to address the average impairment in earning capacity caused by his disability.  

Therefore, the Board concludes that entitlement to an extraschedular rating for hyperhidrosis of the hands and feet is not warranted. See 38 C.F.R. § 3.321(b)(1).



ORDER

An increased rating of 70 percent, and no higher, for PTSD and major depressive disorder for the period prior to April 13, 2015 is granted.

A rating in excess of 70 percent for PTSD and major depressive disorder for the period starting April 13, 2015 is denied. 

An initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine for the period prior to February 20, 2015 is denied.


	(CONTINUED ON NEXT PAGE)


An increased rating of 40 percent, and no higher, for degenerative arthritis of the lumbar spine for the period starting February 20, 2015 is granted.

An extraschedular rating for hyperhidrosis of the hands and feet is denied.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


